DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-20 is the inclusion of a fixing device having a heater that includes a first heat generating element, a second heat generating element having a length smaller than a length of the first heat generating element in a longitudinal direction, and a third heat generating element having a length smaller than the length of the second heat generating element in the longitudinal direction; a first temperature detection unit provided at a position corresponding to a center of the first heat generating element in the longitudinal direction; a pair of second temperature detection units provided at positions corresponding to both ends of the third heat generating element; a pair of first sheet-width detection units provided upstream of the fixing device in a conveyance direction of a recording material and provided at positions corresponding to both ends of the first heat generating element; a pair of second sheet-width detection units provided upstream of the fixing device in the conveyance direction and provided at positions corresponding to both ends of the second heat generating element.  A control unit is configured to control a temperature of the heater based on a detection result of the pair of first sheet-width detection units, a detection result of the pair of second sheet-width detection units, and a detection result of the pair of second temperature detection units.
This in combination with the rest of the limitations of the claims is found in all of claims 1-20, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 21-25 is the inclusion of a fixing device having a heater that includes a first heat generating element, a second heat generating element having a length smaller than a length of the first heat generating element in a longitudinal direction, and a third heat generating element having a length smaller than the length of the second heat generating element in the longitudinal direction; a first temperature detection unit provided at a position corresponding to a center of the first heat generating element in the longitudinal direction; a second temperature detection unit provided at a position corresponding to an end of the third heat generating element; a first sheet-width detection unit provided upstream of the fixing device in a conveyance direction of a recording material and provided at a position corresponding to an end of the first heat generating element; a second sheet-width detection unit provided upstream of the fixing device in the conveyance direction and provided at a position corresponding to an end of the second heat generating element.  A control unit is configured to control a temperature of the heater based on a detection result of the first sheet-width detection unit, a detection result of the second sheet-width detection unit, and a detection result of the second temperature detection unit.   This in combination with the rest of the limitations of the claims is found in all of claims 21-25, but not disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/SUSAN S LEE/           Primary Examiner, Art Unit 2852